Exhibit 10.3

 

Form of Consent Letter

 

[Name]

Middleburg Financial Corporation

111 West Washington Street

Middleburg, Virginia 20117

 

Dear [Name]:

 

Middleburg Financial Corporation (the "Company") anticipates entering into a
Securities Purchase Agreement (the "Securities Purchase Agreement"), with the
United States Department of Treasury ("Treasury") that provides for the
Company's participation in the Treasury's TARP Capital Purchase Program (the
"CPP"). If the Company does not participate or ceases at any time to participate
in the CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Securities Purchase Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation agreements.
The Company intends to apply these standards to its senior executive officers.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company's participation in the CPP, you agree as
follows:

 

 

(1)

No Golden Parachute Payments. The Company is prohibiting any golden parachute
payment to you during any "CPP Covered Period." A "CPP Covered Period" is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.

 

 

(2)

Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
"clawback" by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

 

(3)

Compensation Program Amendments. Each of the Company's compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, "Benefit Plans")
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2) and you agree to execute any such amendments as maybe
necessary to implement the agreements contained in this letter.

 

 

(4)

Benefit Plan Review. In addition, the Company is required to review its Benefit
Plans to ensure that they do not encourage senior executive officers to take
unnecessary and excessive risks that threaten the value of the Company. To the
extent any such review requires revisions to any Benefit Plan with respect to
you, you agree that the Company may implement unilaterally such changes to the

 

--------------------------------------------------------------------------------



Benefits Plans that the Company determines are necessary consistent with its
review of the Benefit Plans.

 

 

(5)

Definitions and Interpretation. This letter shall be interpreted as follows:

 

 

•

"Senior executive officer" means the Company's "senior executive officers" as
defined in subsection 111(b)(3) of EESA Treasury Regulation, Title 31 CFR Part
30.9.

 

 

•

"Golden parachute payment" is used with the same meaning as in
Section 111(b)(2)(C) of EESA.

 

 

•

"EESA" means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 

 

•

The term "Company" includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Securities Purchase Agreement, and, as
between the Company and you, the term "employer" in that waiver will be deemed
to mean the Company as used in this letter.

 

 

•

The term "CPP Covered Period" shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

 

•

Provisions (1), (2), and (4) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).

 

 

•

Miscellaneous. To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

 

We appreciate the concessions you are making and look forward to your continued
leadership during these financially turbulent times.

 

[Signatures on next page]

 

 

 

 

--------------------------------------------------------------------------------



 

 

Yours sincerely,

 

 

 

 

MIDDLEBURG FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Intending to be legally bound,

I agree with and accept the foregoing

terms on the date set forth below.

 

 

 

 

[Name]

 

Date:

January 30, 2009

 

cc:

[Name], via Hand Delivery

 

 

 

--------------------------------------------------------------------------------



SCHEDULE TO CONSENT LETTER

 

Senior Executive Officers

Joseph L. Boling

Arch A. Moore, III

James H. Patterson

Gary R. Shook

Rodney J. White

 

 

 

 